Citation Nr: 1018156	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  99-06 002	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a dental condition.  

2.  Entitlement to a compensable disability rating for a 
post-operative lipoma scar of the right side of the chest.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 
1976.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Los Angeles, 
California Department of Veterans Affairs (VA) Regional 
Office (RO). 

In a July 1977 rating decision, the RO granted service 
connection for post-operative lipoma, right chest, and 
assigned a noncompensable rating, effective January 21, 1976 
(the date after the Veteran's discharge from active service).  
This rating decision was not appealed.

In its December 1997 rating decision, the RO continued a 
noncompensable rating for post-operative lipoma of right 
chest, and also denied service connection for a dental 
condition and for post-traumatic stress disorder (PTSD). 

In its November 1998 rating decision, the RO continued a 
noncompensable rating for scar of the right chest, status 
post-operative lipoma removal, and also denied service 
connection for a dental condition and for PTSD.  The Veteran 
perfected his appeal with regard to all three issues. 

The Veteran and his wife testified at a hearing before a 
Hearing Officer at the RO in February 1999.  A transcript of 
that hearing is associated with the claims file. 

The Veteran was scheduled to present testimony before a 
traveling Veterans Law Judge in July 2000.  However, the 
Veteran failed to report to the hearing.  As the record does 
not contain further explanation as to why the Veteran failed 
to report to the hearing, or any additional requests for an 
appeals hearing, the Board deems the Veteran's request for 
the hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2009).  

In September 2000, the Board found that the claims for 
service connection for a dental condition and for PTSD were 
plausible and, so, well grounded, and remanded this case to 
the RO for further development.  

A March 2004 RO grant of entitlement to VA pension benefits 
was a complete grant of that benefit and, as there is no 
jurisdiction conferring Notice of Disagreement (NOD) as to 
the downstream element of the effective date, that matter is 
no longer before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  

A December 2007 rating decision denied service connection for 
a skin rash and diabetes, claimed as due to inservice 
herbicide exposure, and denied service connection for a 
pulmonary disorder claimed as due to asbestos exposure, and 
service connection for hearing loss and tinnitus.  

The case was again remanded in May 2008.  At that time the 
issues before the Board included entitlement to service 
connection for PTSD and the Board had inadvertently listed 
entitlement to pension benefits as an issue remaining on 
appeal.  Thereafter, a January 2010 rating decision granted 
service for PTSD which was assigned an initial 50 percent 
disability rating.  This grant was a complete grant of that 
benefit sought on appeal and as there is no jurisdiction 
conferring NOD as to the downstream elements of the effective 
date or the compensation level, those issues are not in 
appellate status.  Grantham, Id. 

The case has now been returned for appellate consideration.  


FINDINGS OF FACT

1.  There is no evidence of teeth lost due to loss of 
substance of body of maxilla or mandible due to inservice 
trauma or disease such as osteomyelitis, or inservice loss of 
the alveolar process as a result of periodontal disease.  

2.  The Veteran's scar of the antero-lateral aspect of the 
right side of the chest is tender but does not affect a 
visible surface, does not involve any muscle injury, and does 
not cause any impairment of the right shoulder.  


CONCLUSIONS OF LAW

1.  A dental condition was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 3.381 (2009).  

2.  The criteria for a 10 percent rating but no higher for a 
post-operative lipoma scar of the right side of the chest are 
met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, Diagnostic Code 7804 
(prior to and after August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.  The VCAA was enacted November 9, 2000, and, 
among other things, amended 38 U.S.C. § 5107 to eliminate the 
well-grounded claim requirement.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326) (2006).  

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to 
substantiate the claim, and (2) what portion thereof VA will 
obtain, and (3) what portion the claimant is to provide (Type 
One, Type Two, and Type Three, respectively).  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, initial VCCA notice prior to the initial adjudication 
could not be accomplished because the initial rating was 
prior to the November 2000 enactment of the VCAA.  Although 
the September 2000 Board decision found the claim for service 
connection for a dental condition to be well grounded, the 
VCAA eliminated the concept of a well grounded claim.  

However, the RO provided the Veteran VCAA notice as to the 
claim for service connection for a dental condition and for 
an increased rating in a December 2001 letter, prior to 
readjudication of the claim on the merits in Supplemental 
Statements of the Case (SSOCs) in December 2007 and January 
2010.  The letter informed him of what evidence was required 
to substantiate the claim for service connection and to 
substantiate the claim for an increased rating, of the 
appellant's and VA's respective duties for obtaining 
evidence.  Another RO letter in July 2008 provided the same 
information but also provide information of the general 
provisions governing the assignment of disability ratings and 
effective dates.  See Dingess, Id.  

An error in failing to afford a preadjudication notice 
(timing-of-notice error) can be cured by notification 
followed by readjudication.  See Mayfield v. Nicholson, 
499 F.3d at 1323-24; Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004).  Here, following the appropriate VCAA notification, 
the claims were readjudicated in the SSOCs in December 2007 
and January 2010.  An SSOC constitutes a readjudication of a 
claim, even if it states that it is not a decision on the 
appeal. Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 
(2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 
2007) (a SSOC serves as a readjudication decision); see also 
Prickett, 20 Vet. App. at 377-78.  

Moreover, as the claim of service connection is denied, no 
disability rating and effective date will be assigned as a 
matter of law.  Thus, there can be no possibility of any 
prejudice to the Veteran with respect to any defect in the 
VCAA notice required under Dingess, at 19 Vet. App. 473.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003); Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) and Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The Veteran's service treatment records and 
service personnel records have been obtained.  He and his 
wife testified in support of his claims at a February 1999 RO 
hearing but he failed to attend a scheduled travel Board 
hearing.  His VA treatment records have also been obtained.  

Further, the RO had attempted to obtain records of the 
Veteran's dental treatment, if any, from the California 
Department of Corrections but that agency has stated that no 
such records are available.  

The Veteran was previously afforded a VA examination for an 
opinion as to whether any current dental condition is due to 
his military service.  The opinion was essentially negative, 
given the absence of the records from the California 
Department of Corrections.  The case was remand to obtain 
those records and have the VA expert amend the opinion in 
light of those records.  However, since the records could not 
be obtained, the case was not forwarded for such an opinion 
because to do so would have been to no avail since an opinion 
had already been rendered in the absence of such records.  
Moreover, following the most recent Board remand in 2008, the 
RO rescheduled the Veteran for a dental examination.  The RO 
notified him in July 2009 that he had not appeared for a 
schedular dental examination and that another would be 
rescheduled and that if he failed to attend, without good 
cause, his claim would be adjudicated on the basis of the 
evidence of record.  He was then rescheduled for a dental 
examination in September 2009 but, without good cause, failed 
to attend that examination.  

Also, the Veteran has been afforded multiple examinations 
addressing the severity and scope of his residual right chest 
post-operative scar.  

Substantial, rather than absolute or strict, remand 
compliance is the appropriate standard for determining remand 
compliance under Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 
Vet. App. 97 (2008).  Here, for the reasons explained, there 
has been substantial compliance with the Board remands in 
September 2000 and May 2008.  

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

The Veteran underwent multiple evaluations in service from 
December 1969 to January 1976.  His teeth were evaluated as 
acceptable on induction without reference to any caries or 
missing teeth.  The following teeth were treated on more than 
1 occasion after his initial 180 days of active service, 
beginning in February 1970: # 1, # 2, # 4, # 8, # 12, # 15, # 
16, # 17, # 18, # 31, and # 32.  Individual pulpectomies were 
performed in February and November 1970.  He sustained trauma 
to the right side of the jaw in May 1973 but X-rays were 
negative for a fracture.  The impression was a soft tissue 
injury of the right cheek.  

His teeth were evaluated as in good repair in July 1973 but 
he had dental surgery in May and November 1975.  The records 
reflect dental prophylaxis as well as the presence of dental 
plaque.  The claims folder contains dental X-rays from the 
Veteran's period of service.  

In April 1974 the Veteran underwent excision, via a circum-
areolar incision, of a mass from the right breast, which 
appeared to be a fibroma or hypertrophic breast tissue.  

The last service dental examination was accorded the Veteran 
in January 1976 and reported as Class 2.  He was also treated 
during service for drug abuse, including heroin use.  

The Veteran's claim for service connection for a dental 
condition and for a compensable rating for his post-operative 
scar of the right side of the chest was received in October 
1997.  

VA outpatient treatment (VAOPT) records show that the Veteran 
was seen in 1977 for a mass in the right pectoral region 
which was assessed as a fibroma or a lipoma.  That recurrent 
mass was excised in October 1979.  During VA hospitalization 
in July 1980 he reported that since the 1979 surgery he had 
noticed a remaining lump in the lateral aspect of the right 
breast.  On examination he had good oral hygiene with good 
dental repair, and he was missing his right upper first 
molar.  He underwent a right partial subcutaneous mastectomy, 
which he tolerated well.  

An October 1987 VAOPT record shows that the Veteran had a bad 
tooth and he had swelling of the left side of his face.  The 
assessments included a hematoma - periodontal abscess.  A 
September 1997 VAOPT record noted that he had a long history 
of drug abuse and repeated incarcerations.  While in jail, 
physicians had put him on Elavil for two years but he had 
stopped because it was damaging his teeth.  He had a broken 
upper tooth from being attacked with a brick.  He also needed 
gum care due to the psychiatric medications.  He reported 
that he had trouble with Elavil since his dry mouth led to 
problems with bleeding of his gums.  

On VA dental examination in February 1998 the Veteran 
reported that during service in 1972 he had been "put to 
sleep" for some dental work which was to be cleaning, 
fillings, and extractions but that when he awoke a man who 
claimed to be a trainee stated that he done all of the 
Veteran's fillings at once.  The Veteran was unable to state 
how many or which teeth had been filled or extracted but he 
believed that there some upper and lower teeth filled at that 
time.  He reported that over the next few years he 
experienced fillings falling out and pain but he was too 
afraid to return to a military dentist.  He reported having 
used illegal drugs during this time to control the pain.  He 
reported that after service discharge in 1976 he had sought 
private dental treatment and that a private dentist had told 
him that his teeth were only "shells" and that they all 
needed to be extracted.  However, the Veteran had not had 
this done because he could not afford it.  Over the following 
years thereafter he had had many toothaches and headaches 
because of his teeth.  He had then had his teeth extracted 
one at time, as needed.  In 1997, he decided to complete his 
dental treatment and had a private dentist extract his 
remaining upper teeth, although he did not know how many.  A 
full upper denture was then made, which he continued to use.  
The Veteran felt that his teeth had deteriorated and had to 
be extracted because of the work done on his teeth during 
service by a "trainee."  

On examination the Veteran had a completely edentulous 
maxilla with almost completely healed extraction sites.  A 
new full upper denture was in place with good retention.  He 
had a partially edentulous mandible with heavy calculus, bone 
loss, gingivitis but no visible caries.  The fillings of the 
mandibular teeth were all adequate and in place.  Other 
tissues were within normal limits.  There was no loss of 
function due to loss of motion or loss of maxillary teeth.  
There was little loss of bone in the maxilla or mandible.  
Dental X-rays were taken.  The diagnosis was edentulous 
maxilla with adequate prosthesis.  The examiner noted that he 
could not give the etiology of the tooth loss without the 
past dental records but that the tooth loss was not 
consistent with trauma.  The examiner noted that the etiology 
of the advanced periodontal disease on the mandible was 
neglect and that the patient had not had the required 
preventive treatment since 1972. 

On VA general medical examination in February 1998 the 
Veteran reported that following his repeated surgeries for a 
mass of the right breast, he had hypersensitivity of a scar 
with hypesthesia of the tissue adjacent to the scar.  He 
reported having muscle weakness of the right arm and that he 
occasionally dropped objects.  He had been employed for three 
months as a weight instructor at a gym.  

On physical examination the Veteran had a well healed and 
tender 3 cm. scar on the right forearm.  He had normal 
pectoralis major muscles, bilaterally, without any strength 
or range of motion deficits.  All joints of the upper 
extremities showed no range of motion deficits.  Deep tendon 
reflexes were full and equal at the biceps.  The pertinent 
diagnoses were scarring as sequelae due to chronic, but now 
inactive, eczematoid dermatitis, and a scar of the right 
chest as a residual of lipoma removal.  It was commented that 
the scarring of the chest and upper extremities was minimally 
disfiguring and totally non-disabling.  There was no 
functional limitation of either upper extremity either 
secondary to the lipoma removal or other cause.  

VAOPT records show that a September 1998 X-ray revealed a 
metallic foreign body in the soft tissue medial to the distal 
one-third of the right humerus, with soft tissue swelling 
about the elbow but no other definitive abnormalities.  In 
November 1998 it was noted that the Veteran had abused heroin 
from 1978 to 1994 and had been incarcerated from 1992 to 
1997.  

The Veteran and his wife testified at a February 1999 RO 
hearing.  He testified that he had had inservice surgery on 
his right chest because a tumor had caused impairment in 
function of his right arm.  Page 1 of the transcript of that 
hearing.  That inservice surgery had caused nerve damage, 
with resultant numbness.  The growth recurred and, so, he had 
additional surgery with VA in 1981 and again in 1984.  On the 
occasion of each VA surgery he had had functional problems 
with his right arm and he continued to have problems moving 
his right arm which interfered with his employment as a 
carpenter and painter, and in the maintenance field, which 
made it difficult for him to hold down a job.  He was right 
handed.  Page 2.  The problem was so severe that he was now 
undergoing training in another field.  Because he had had 
multiple surgeries he now had more than one scar, at least 
three scars, in the area of his right nipple.  Page 3.  

As to the Veteran's dental claim, he related that during 
service a dental technician who was in-training had 
improperly drilled and filled his upper teeth which 
eventually fell out and led to bleeding of his gums, 
resulting in all of his upper teeth being extracted in 1998.  
He had once been hit in the face with a brick which only 
affected his front two teeth and two top incisors but not all 
of his upper teeth had been knocked out due to this injury.  
Page 3.  As a result of the improper inservice dental 
treatment, his teeth had been hollow.  Page 4.  He had had 
all of his upper teeth removed by VA in 1998 at West Los 
Angeles.  Page 5.  Her had been in prison from "1955" 
[apparently 1995] to 1997.  Page 6.  The VA examination in 
1998 was incorrect in stating that he had been employed at a 
gym, rather this was part of his drug rehabilitation therapy 
and not genuine employment.  He had used drugs from 1971 
until about 2 years ago, during which time he had primarily 
been a carpenter and painter but he had not worked at these 
occupations in a while because of the problem with his 
shoulder and arm from his scar on his chest.  Page 7.  He did 
not get Social Security.  Page 9.  

On official examination in March 1999 for evaluation of the 
Veteran's right infra-axillary post-surgical scar, it was 
noted that a lipoma had been excised below and lateral to the 
Veteran's right breast, leaving a crescent shaped scar.  It 
initially had been tender and sensitive but after a few years 
it became almost asymptomatic.  However he was unable to 
raise his right arm more than 70 degrees and stated that he 
occasionally had slight numbness or tingling in that arm.  He 
indicated that a 5 mm. lesion, a sub-epidermal inclusion 
cyst, in his right mid-arm was the cause of his symptoms.  On 
examination of his chest, there was a 7 cm. long and 8 mm. 
wide slightly elevated and hyperpigmented crescent shaped 
scar.  It was not tender or sensitive to touch.  A color 
photograph of that scar was included with the report of the 
examination.  

A February 2002 VAOPT record shows that the Veteran continued 
to abuse heroin.   

In VA Form 21-4138, Statement in Support of Claim, in 
February 2003 the Veteran stated that his right chest scar 
involved nerve damage to the chest and right arm, causing 
numbness and weakness of those areas.  He had been advised to 
have, but had rejected, additional surgery that would involve 
the removal of his right breast.  

In May 2004 the VA dentist that conducted the February 1998 
VA dental examination reviewed the records and observed that 
the Veteran presented himself, even though the evaluation was 
to have been only a chart review.  He reported that he no 
longer used his upper denture because it was too loose.  He 
reported that the denture had been made by "the county."  
On examination he had an edentulous maxilla but there was no 
soft tissue pathology.  He had a partial dentate mandible.  
He had heavy calculus, plaque, staining, and gingivitis.  
Tooth #21 had a carious root tip.  There was no other soft 
tissue pathology.  

The examiner reviewed the Veteran's service dental records.  
Beginning in January 1970 he had fillings put in a number of 
teeth.  All of the fillings were documented to have been done 
with local anesthesia by three different Captains.  The 
examiner did not believe that any of these Captains were 
"trainees."  He also had extraction of several teeth, 
including wisdom teeth, with IV sedation by another Captain 
whom the examiner did not believe was a "trainee."  There 
was no documentation of the Veteran's having had any fillings 
being done while having IV sedation.  In October 1997 he 
reported to the West Los Angeles VA Medical service 
complaining of oral pain and stated that he had been hit in 
the mouth with a brick about a year earlier which had caused 
some broken teeth.  He had begun experiencing pain about two 
months prior to reporting to that VA facility.  The VA 
dentist who saw the Veteran had diagnosed rampant caries and 
poor oral hygiene and recommended that all of the remaining 
maxillary teeth be extracted.  That same month he had 
extraction of teeth #2, 3, 5, 6, 7, 8, 9, 11, 13, 14, and 15, 
with right and left alveoloplasty under local anesthesia.  He 
was evidently able to get a full upper denture made at a 
count facility.  

The VA dental examiner stated that no evidence was found that 
the Veteran had been sedated for routine dental care during 
service, other than for 3rd molar (wisdom teeth) extractions.  
It was possible that at some of the larger military bases 
there would be an opportunity to sedate for routine dental 
care but it was not likely.  Under any circumstance, the 
sedation would have been documented, as had been the sedation 
for the extraction of the wisdom teeth.  There was no 
evidence that a "trainee" had done fillings of the 
Veteran's teeth and the dentists that had signed the 
Veteran's dental records were all Captains.  There were two 
times that the Veteran had had prophylaxes and oral hygiene 
instructions by a "technician" whom the examiner supposed 
had had dental hygiene training because that was what the 
military did at that time.  

It was further stated that filling materials used to fill 
anterior teeth, i.e., tooth colored materials, back in the 
late 1960s and early 1970s, were not nearly as good as those 
available now.  The fillings did not last very long and all 
patients had to have them replaced regularly.  Those with 
poor oral hygiene ran the risk of the fillings decaying 
faster.  For example, in the case of the Veteran, tooth #8 
was filled in April 1970 and then again in January 1974.  
Four years was a fair lifetime for anterior restorative 
materials of that era.  In order to prevent loss of his 
teeth, the Veteran would have needed to seek preventive 
dental care as soon as he was discharged.  However, he stated 
that he only went to a dentist once and was told that he 
needed fillings and never returned for the dental treatment.  

Also, there was no evidence that the Veteran had had "many' 
fillings falling out, or that he did not return to the 
military dentist because he was afraid.  On the contrary, it 
appeared that he was provided with a large amount of 
restorations over his military career.  Tooth #4 was filled 
twice, in 1970 and 1975; however, there was additional decay 
in 1975 and a bigger filling was put in.  The same was true 
for tooth #8 "(1970 and DL filling and in 1974, a DB was put 
in)."  Tooth #5 had a facial filling in 1970 and a "DO" 
later.  Tooth #10 had a facial filling in January 1970, then 
a mesial facial filling in April 1970.  

The examiner rendered a diagnosis of tooth loss due to 
extensive caries and periodontal bone loss which was 
secondary to neglect.  It was noted that by 1997, over 20 
years later, it was understandable that the Veteran's teeth 
needed to be extracted.  However, the loss of his teeth was 
unlikely to be due to the fillings that were placed between 
1969 and 1974 and it was more likely that the loss of his 
teeth was due to poor oral hygiene, poor diet, and neglect.  
There was no mention of any trauma in any of the dental 
records but the Veteran had reported, in 1997, having been 
hit in the mouth with a brick in 1996.  

On official examination in June 2004, medical records were 
available for review and the Veteran reported having four 
surgical procedures for excision of a tumor from his right 
chest wall.  He had been recently told that the tumor had 
recurred and would require additional surgery.  He 
complained of a painful scar on his right chest wall from 
the prior surgeries and stated that because of this he had 
difficulty moving his shoulder.  He reported having constant 
pain that was associated with stiffness.  He also stated 
that he had difficulty reaching overhead, lifting, pushing, 
and pulling.  He denied any cosmetic influence from the scar 
on his social interactions.  The results of several past 
medical examinations were reported, including one that had 
found normal function of the pectoralis muscles, 
bilaterally, and no functional limitations of either upper 
extremity.  

On physical examination it was noted that the Veteran was 
right handed.  There was a 5 cm. disfiguring scar on the 
right peri-mammilar area which was soft, depressed, and 
tender.  It was hyperpigmented and less than 6 inches square.  
There was evidence of mild adherence but no evidence of 
hypopigmentation, ulceration, instability, tissue loss, 
keloid formation or skin breakdown nor was the scar a 
residual of a burn.  There was evidence of limited and 
painful motion of the right shoulder but motion was not 
limited by fatigue, weakness, lack of endurance or 
incoordination.  Neurologically, there was normal motor 
strength in the upper extremities and no evidence of muscle 
atrophy.  Sensation was intact in the upper extremities.  
Sensation was intact in the right upper chest wall.  Deep 
tendon reflexes were 2+ in the biceps and triceps.  A right 
shoulder X-ray found no abnormality.  The pertinent diagnoses 
were a right shoulder strain, and status post subcutaneous 
mastectomy/lipoma excision of the right chest wall with 
residual disfiguring, tender scar.  

The examiner stated that the extent of residuals of the 
post-operative right chest wall scar included a tender, 
disfiguring, and hyperpigmented scar on the right mammillary 
area.  The limitation of motion of the right shoulder was 
likely unrelated to the chest wall scar.  There was no 
objective evidence of atrophy. Over the years it would be 
expected that the Veteran would have developed some type of 
atrophy of the right upper extremity due to limitation of 
motion and disuse but this was incompatible with the 
findings.  There was no neurologic impairment pertaining to 
the scar, e.g., sensory deficits.  The only residual related 
to the subcutaneous mastectomy and lipoma excision was a 
disfiguring, tender, infra-mammillary scar.  The Veteran 
appeared to have less social interaction predominantly due 
to his mental condition and his wife's ill health, which 
excluded any social interaction limitations purely based on 
the scar of the right chest wall.  The degree of impairment 
due to the scar appeared to be mild, based on objective 
findings of tenderness and disfigurement.  Considering only 
the scar, the Veteran was able to obtain and maintain 
gainful employment.  However, as to the chest wall scar, the 
Veteran should avoid crawling activities.  Two color 
photographs of the Veteran, depicting his right chest wall 
scar were attached to the examination report.  

VAOPT records show that in July 2006 the Veteran had soreness 
of the right breast and nipple for two weeks.  He complained 
of a toothache in June 2007, and in July 2007 tooth #14 was 
extracted.  Also in July 2006 he had soreness of the right 
breast area and nipple, for which he was given medication but 
a VAOPT record later that month noted that the pain had 
resolved.  

On VA scar examination in June 2009 the Veteran reported 
having an area of numbness in a circular region around the 
right breast and having sensitivity of the right nipple.  He 
had to wear shirts all of the time to decrease the 
sensitivity.  The examiner related the exact dates of the 
prior right chest wall surgeries (indicating that the claim 
file was available for review).  On physical examination 
there was an 8.5 cm. by 1.2 cm. scar along the lower antero-
lateral border of the right pectoralis muscle, just below and 
lateral to the right breast.  There was an area of numbness 
that was 13 cms. in diameter symmetrically surrounding the 
right nipple area compared to the corresponding opposite side 
but sensation to light touch was intact.  Right shoulder 
range of motion was decreased secondary to pain, and strength 
testing of the right arm was limited because of shoulder and 
back pain but flexion and extension of the elbow was grossly 
normal.  The scar was non-tender and was not fixed to any 
underlying tissue and there was no underlying tissue loss.  
The scar was paler in some areas and darker in others, 
compared to the surrounding skin color.  There was no 
significant elevation or depression of the surface contour.  
Patchy areas of the skin were hypertrophied, consistent with 
mild keloid formation and other areas were mildly atrophic.  
The texture of the scar was mildly irregular but there was no 
inflammation or edema.  There was no induration or 
inflexibility of the skin and the scar did not cause any 
limitations in function.  

There was also a very faint, skin colored, almost 
imperceptible scar located at the right lateral margin of the 
areola which was non-tender, non-adherent, not keloid, 
inflamed and without significant elevation or depression.  
There was no edema or underlying skin loss.  There was no 
atrophy of the scar and the texture was smooth and barely 
perceptible by palpation.  The scar was not indurated or 
inflexible.  There was no pectoralis muscle atrophy and the 
pectoralis muscle appeared to be normal.  There was no 
limitation of function caused by the scar.  

The right areola/nipple appeared normal except for a small, 
approximately 3 mm., nodular outgrowth on the end of the 
nipple.  The nipple was sensitive to touch but there was no 
erythema, swelling or discharge.  

The assessment was that the Veteran had several scars 
secondary to surgeries for gynecomastia.  It appeared that 
the larger lesions were removed after military service but 
for essentially the same condition, i.e., gynecomastia.  
There was sensitivity to the nipple which was probably 
related to the gynecomastia itself or from the surgery 
because it had been noted by the Veteran during the times the 
condition recurred, as well as after his last surgery.  The 
area of numbness of the right breast also appeared to be 
secondary to the surgery, having been reported shortly after 
his last surgery.  

The examiner further commented that the Veteran had reported 
episodic pain in the right chest which was probably related 
to gynecomastia "but is plausible (although I think less 
likely because the pain would more likely be persistent) that 
dysesthesias arising from injury to superficial nerves as a 
result of surgery could explain this symptom."  By either 
etiology, this symptom was more likely than not service 
related as both causes were related to service.  A reported 
problem of right arm weakness was less likely than not to 
have resulted from gynecomastia or the related surgeries 
because the weakness had not occurred immediately proximal to 
the surgeries in time and was physically too far removed from 
the affected area to have been involved.  Both examination 
and history had shown and indicated essentially normal right 
arm function over the years.  The Veteran currently had arm 
pain that was clearly shoulder related and associated with 
fairly marked stress pain when the shoulder was moved.  

The examiner stated, in summary, that the noted scars were 
service-related, as was sensitivity of the right nipple and 
numbness around the nipple area.  Episodes of right-sided 
chest pain were more likely than not service-related and 
secondary to gynecomastia/enlargement of the breast tissue.  
This breast tissue was excised and it was not a lipoma, and 
no further symptoms or other sequelae were attributed to it.  
There was a history of right arm and shoulder pain that was 
not service related.   

Dental Condition

During the pendency of this appeal, VA revised the provisions 
governing service connection for dental disabilities.  The 
amendment clarifies requirements for service connection of 
dental conditions and provides that VA will consider certain 
dental conditions service-connected for treatment purposes if 
they are shown in service after a period of 180 days.  The 
amendment became effective June 8, 1999.  See 64 Fed. Reg. 
30393.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to a veteran applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  See Marcoux v. Brown, 9 Vet. App. 289 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 
VAOPGCPREC 69-90 (55 Fed. Reg. 43254 (1990)) and VAOPGCPREC 
3-2000 (April 10, 2000).  The Board will address the 
application of both provisions to the Veteran's claim.  

Prior to June 8, 1999, 38 C.F.R. § 3.38l(a) provided that 
service connection for dental conditions will not be 
considered as having been established when the evidence 
clearly shows that the disabilities existed or were recorded 
at the time of enlistment.  The insertion of a filling during 
service will not be service connected unless new caries 
develop after expiration of a reasonable time after the 
original cavity has been filled.  Service connection for 
dental disabilities will be established by service records, 
documentary evidence in the form of reports of examinations 
(dental or physical), duly certified statements of dentists 
or physicians, or certified statements of fact from two or 
more disinterested parties.  See 38 C.F.R. § 3.382(a) (1998).  
The dental disability must be shown to have been incurred in 
or aggravated by service. Id.  

The revised provisions of 38 C.F.R. § 3.381 provide that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Section 17.161 of this chapter.  The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated 
in line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war. In determining service 
connection, the condition of the teeth and periodontal 
tissues at the time of entry into active duty will be 
considered.  Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days or 
more of active service. 

The revised provision also provides that teeth extracted 
because of chronic periodontal disease will be service-
connected only if they were extracted after 180 days or more 
of active service.  The following will not be considered 
service-connected for treatment purposes: (1) Calculus; (2) 
Acute periodontal disease; (3) Third molars, unless disease 
or pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) Impacted or mal-posed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 3.382 
has been deleted. 



Analysis

With respect to service connection for missing teeth, the 
regulations governing dental claims make a fundamental 
distinction between "replaceable missing teeth," see 38 
C.F.R. § 3.381(a), and teeth lost as a result of loss of 
substance of body of maxilla or mandible due to trauma or 
disease such as osteomyelitis, and not loss of the alveolar 
process as a result of periodontal disease.  See 38 C.F.R. 
§ 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  
Absent a demonstration of dental trauma, service connection 
may be considered solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 
(1995).  

In essence, the Veteran alleges that he sustained dental 
trauma due to inappropriate care during service by a dental 
"trainee."  However, this matter was specifically addressed 
at the time of a detailed and thorough VA dental examination 
in 2004 and the examiner noted that all of the Veteran's 
treatment had been by officers of the rank of Captain and, 
so, none was a mere "trainee."  Inservice preventive care 
or oral hygiene instructions by those who were not Captains 
is not shown to have involved placement of fillings or teeth 
extraction.  

Moreover, there is no evidence of teeth lost as a result of 
loss of substance of body of maxilla or mandible due to 
trauma or disease such as osteomyelitis, or inservice loss of 
the alveolar process as a result of periodontal disease.  

To the extent that the Veteran has teeth loss due to having 
been given medication by medical personnel attending him 
while he was in prison, which he has stated caused dryness of 
the mouth and bleeding of the gums with subsequent loss of 
teeth, and to the extent that he has loss teeth due to 
postservice trauma (having been hit in the mouth with a 
brick), these matters are unrelated to his military service.  

This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, 
service connection for a dental condition is not warranted.  



Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes (DCs) 
which identify various disabilities listed in VA's Schedule 
for Rating Disabilities, based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155.  Disabilities are 
viewed historically and examination reports are interpreted 
in light of the history, reconciling the report into a 
consistent picture to accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating 
is assigned if a disorder more nearly approximates the 
criteria therefore but not all disorders will show all the 
findings specified for a particular disability rating, 
especially with the more fully described grades of 
disabilities but coordination of ratings with functional 
impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during 
any appeal for an increased rating for separate periods of 
time based on facts found, a practice known as "staged 
ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007) (staged ratings during the appeal of any increased 
rating claim).   

During the pendency of the Veteran's claim, the criteria for 
evaluating disabilities of the skin, to include scars, were 
changed, effective August 30, 2002.  67 Fed. Reg. 49,590 - 
49,599 (2002) codified at 38 C.F.R. § 4.118).   

Generally, where the law or regulation changes the most 
favorable version applies unless otherwise allowed by law.  
So, if the amended regulations do not include a provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding the holding in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (overruled by the Federal Circuit - in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003)).  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  See, too, 
VAOPGCPREC 11-97 (Mar. 25, 1997); VAOGCPREC 3-2000 (Apr. 10, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003).  

The Veteran's service-connected skin disorder does not 
encompass disfiguring scars of the head, face or neck or burn 
scars.  So, neither the old nor the new rating criteria for 
disfiguring or burn scars are for application.  

38 C.F.R. § 4.118, DC 7803 provided for a 10 percent rating 
for scars that are superficial, poorly nourished, with 
repeated ulcerations.  DC 7804 provided for a 10 percent 
rating for scars that are superficial, tender, and painful on 
objective demonstration.  DC 7805 provided that other scars 
(not falling within the criteria of DCs 7800 thru 7804) are 
to be rated on the basis of limitation of function of the 
part affected.  

Under the new DC 7802 a 10 percent rating is the only and 
maximum rating for scars other than of the head, face or neck 
which are superficial and that do not cause limited motion 
and involve an area or areas of 144 square (sq.) inches (one 
sq. foot) (929 sq. centimeters) or greater.  

Under the new DC 7803 a 10 percent rating is the only and 
maximum rating for scars which are superficial and unstable.  
Under the new DC 7804 a 10 percent rating is the only and 
maximum rating for scars which are superficial and painful on 
examination.  Under the new DC 7805 other scars (not covered 
in DCs 7800 through 7804) are to be rated on the basis of 
limitation of function of the affected part.  

In rating scars under the new rating criteria a deep scar is 
one associated with underlying soft tissue damage.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under 38 C.F.R. § 4.73 DC 5328 a benign post-operative 
neoplasm of a muscle is to be rating on the basis of 
limitation of motion, or for scarring under DC 7805.  

Under 38 C.F.R. § 4.56(d) muscle injuries shall be classified 
as slight, moderate, moderately severe or severe.  In 
determining the classification of the injury, the type of 
injury, history and complaints, and objective findings are 
considered.  The criteria for a slight injury, a moderate 
injury and for a moderately severe injury are set forth at 38 
C.F.R. §§ 4.56(d)(1), 4.56(d)(2) and 4.56(d)(4).  

A slight injury of Muscle Group II (which includes the 
extrinsic muscle of the shoulder, e.g., the pectoralis major 
and the pectoralis minor) of either the major or minor 
extremity warrants a noncompensable rating.  When moderate 
and affecting the major or minor extremity a 20 percent 
rating is warranted.  38 C.F.R. § 4.73, DC 5302.  

In rating musculoskeletal disabilities, consideration is 
given to functional loss due to pain, weakness, excess 
fatigability, or incoordination when those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995). 

Analysis

Initially, the Board observes that the right chest wall 
scarring has been described as disfiguring.  However, the 
area of involvement, particularly as shown in the photographs 
taken at the time of two VA examinations, makes it clear that 
the scarring involves an area which is not visible when the 
Veteran is clothed.  Specifically, it does not involve the 
head, face or neck.  

Also, there is no clinical evidence that the repeated 
surgeries, most recently described as being necessitated for 
removal of hypertrophic or fibrotic tissue due to recurrent 
gynecomastia, and not due to a lipoma or a tumor much less a 
malignant tumor, caused any injury or impairment of the right 
major or minor pectoralis muscles.  No examination over the 
years of this appeal has found that there was any loss of 
underlying tissue.  Rather, the evidence shows that the 
Veteran had subcutaneous tissue removed but none of this 
tissue was muscle tissue.  

Contrary to the Veteran's assertion, repeated VA examinations 
have found that at most the Veteran might have some 
neurologic impairment isolated to the immediate area of the 
post-operative scarring but no neurologic impairment which 
affects his right shoulder or right arm.  The scarring is 
tender, as shown by VA examination as early as February 1998, 
and the recent 2009 examination found some numbness in the 
area.  

Accordingly, the assignment of a disability evaluation on the 
basis of a disfiguring scar, injury of the pectoralis muscle, 
and putative neurologic impairment of the right shoulder and 
arm is not appropriate.  However, the Veteran has continued 
to have tenderness of the scarring which warrants no more 
than a 10 percent rating under the old and the new DC 7804.  

Accordingly, a rating of no more than 10 percent for tender 
scarring of the right chest wall is warranted.  

Also, the Board concludes that the record as a whole does not 
show persistent symptoms that equal or more nearly 
approximate the criteria for an evaluation higher than 10 
percent for the service-connected disorder at any time during 
the time frame which is relevant to this appeal.  Hart, 
supra.  In other words, the Veteran's right chest wall 
scarring has been no more than 10 percent disabling during 
the relevant time period, so the rating cannot be "staged" 
because the 10 percent rating is the greatest level of 
functional impairment during this time period.  

Extraschedular Consideration

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
addressed when either raised by the claimant or by the 
evidence, and requires a three-step analysis.  First, is 
whether the schedular criteria are adequate and, if they are, 
no extraschedular referral is required.  Second, if 
inadequate, determine whether there is an exceptional 
disability picture considering such related factors as marked 
interference with employment (but not marked interference 
obtaining or retaining employment) or frequent periods of 
hospitalization.  Third, if the rating criteria are 
inadequate and the related factors are present, the case must 
be referred for a determination of whether an extraschedular 
rating should be assigned.  Thun v. Peak, 111, 115-116 (2008) 
(citing VA Gen. Coun. Prec. 6-1996, para. 7, and Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993)) aff'd Thun v. Peake, 572 
F.3d 1366 (Fed.Cir. 2009).  

Here, the disability picture is not shown to be incapable of 
accurate evaluation with the use of the schedular rating 
criteria.  Rather, the schedular rating criteria are 
comprehensive and contemplate the full range of the Veteran's 
disability disabilities.  Also, the disability is not so 
exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  Further, 
there is no evidence of frequent periods of hospitalization 
due solely to the service-connected scar.  Thus, the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is adequate.  

Although the official examination in 2004 found that the 
Veteran was able to obtain and retain employment, only marked 
interference with employment is, in part, required for 
extraschedular consideration.  However, despite the Veterans 
testimony, and conclusion of the 2004 examiner, the evidence 
does not show that the scar causes any functional impairment 
of the right shoulder or right arm which is what the Veteran 
testified impaired him occupationally.  Further, no examiner 
has even suggested that the service-connected scar, separate 
from the nonservice-connected right shoulder and right arm 
impairment, causes the Veteran any significant functional 
impairment.  See Thun , 22 Vet. App. at 117 (concluding that 
a veteran's not experiencing marked interference with 
obtaining or retaining employment was not a proper basis for 
finding the schedular rating to be adequate).  For this 
reason, the Board finds no basis to refer this case for 
consideration of an extraschedular rating.  Thun, Id.  







ORDER

Service connection for a dental condition is denied. 

A 10 percent disability rating for a post-operative lipoma 
scar of the right side of the chest is granted, subject to 
applicable law and regulations governing the award of 
monetary benefits.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


